DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on April 14, 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2009/0266788).
Regarding claim 11, Chang teaches a printable ([0022]) flexible (Abstract) overcoat ink composition (Figures, Abstract) ink composition comprising a mixture of a thermoplastic polyurethane ([0019]) and a solvent ([0020]).  Chang teaches that the TPU is present in the amount from 10-80 parts by weight and the solvent is present in the amount from 20-90 parts by weight ([0018]).  Given this, it would overlap the claimed range of the ratio of TPU dispersion to solvent.  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Chang to arrive at the presently claimed invention.  It would be nothing more than using known components in a typical manner to achieve predicable results.  KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2009/0266788) in view of Carlson et al (US 6,136,890).
The discussion regarding Chang in paragraph 4 above is incorporated here by reference.
	Regarding claims 1-2 and 12, Chang teaches a printable ([0022]) flexible (Abstract) overcoat ink composition (Figures, Abstract) ink composition comprising a mixture of a thermoplastic polyurethane ([0019]) and a solvent ([0020]).
	Chang teaches that the ink can be used for inkjet printing (i.e. digitally printed) ([0022]) and indicates that the viscosity should be as low as possible ([0022]), however fails to teach that the viscosity ranges from 1 to 2000 centipoise.
	Carlson teaches an inkjet ink composition (Abstract) with a polyurethane dispersant (Abstract) which has a viscosity of 1 to 20 centipoise (col. 15, lines 25-30).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the ink of Chang have the viscosity as taught by Carlson.  One would have been motivated to do so in order to receive the expected benefit of having the appropriate viscosity to flow freely though an inkjet printer cartridge’s nozzle (Carlson, col. 15, lines 20-25).
	Regarding claims 3 and 13, Chang teaches that the TPU is present in the composition from 10 to 80 parts by weight ([0018]).
	Regarding claims 4 and 14, please see the above rejection for the viscosity.  As for the limitation “to be dispensed via an aerosol jet printhead”, it is an intended use limitation and as such, does not carry much patentable weight.
	Regarding claims 5 and 15, Chang teaches that the TPU is present in the composition from 10 to 80 parts by weight ([0018]).
	Regarding claims 6, 9-10, 16 and 19, Chang teaches that the TPU is mixed with a high boiling point solvent such as propylene glycol monomethyl ether acetate, propylene glycol monomethyl ether, butyl acetate ([0019]).  Given that these are the exact components, it would inherently be a TPU dispersion.
	Regarding claims 7-8 and 17-18¸Chang teaches that the TPU is present in the amount from 10-80 parts by weight and the solvent is present in the amount from 20-90 parts by weight ([0018]).  Given this, it would overlap the claimed range of the ratio of TPU dispersion to solvent.  The limitations regarding the printheads are intended use limitations and do not carry much patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764